Citation Nr: 9912680	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1. Entitlement to service connection for residuals of injury 
to the veteran's left
shoulder.

2.  Entitlement to service connection for residuals of injury 
to the veteran's right   
shoulder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1962.

In December 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia denied the 
veteran's claim for service connection for residuals of right 
and left shoulder injuries.  The veteran timely appealed that 
decision to the Board of Veterans' Appeals (Board).  During 
the pendency of the appeal, the veteran provided additional 
VA medical records.  In October 1997, after considering this 
evidence, the RO again denied the veteran's claims.

In his substantive appeal, the veteran requested a hearing 
before a member of the Board at the RO.  However, in response 
to an August 1997 inquiry, the veteran indicated that he was 
not able to appear for such a hearing in September 1997, and 
indicated that he wished to withdraw his hearing request.    


REMAND

A review of the record reveals that additional development is 
necessary.

In his application for VA benefits filed in September 1996, 
the veteran indicated that he had received medical treatment 
for both shoulders from the VA Medical Center (VAMC) in 
Clarksburg, West Virginia, since January 1, 1999.  For 
unexplained reasons, however, the RO only requested from that 
facility records of medical treatment of the veteran since 
August 1996; thus, medical records from that facility date 
only from August 1996.  Because the record reflects the 
existence of outstanding VA medical records that may have an 
impact on the adjudication of the claim, a remand, so that 
those records (deemed constructively in the possession of VA 
adjudicators) may be obtained and considered, is necessary.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

The Board also notes that, in denying the claims as not well 
grounded, the RO indicated that there was no evidence 
demonstrating that either of the claimed conditions was 
incurred in or aggravated by military service.  The RO also 
requested that the veteran submit or provide evidence 
pertaining to any additional medical evidence that had not 
been considered.  However, to ensure that the duty to inform 
the veteran of the evidence necessary to support his claim is 
met, see 38 U.S.C.A. § 5103(a) (West), the RO should 
specifically advise the veteran of the need to submit medical 
or other evidence corroborating his assertions that he 
injured his right shoulder, and medical evidence of a nexus, 
or link, between the in-service injuries (or any other 
incident of service) and current shoulder conditions.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, since January 1, 1995, from the 
Clarksburg VAMC and any other VA facility 
or source identified by the veteran.  If 
any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should also contact the 
veteran and advise him of the necessity 
of submitting, to support the claim for 
service connection for a right shoulder 
condition, medical or other evidence 
corroborating his assertions that he 
injured his right shoulder; and, to 
support both claims, medical evidence of 
a nexus, or link, between each in-service 
injury (or any other incident of service) 
and a corresponding current shoulder 
condition.  An appropriate time period 
should be provided for the submission of 
additional evidence.

3. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider each of the veteran's 
claims of entitlement to service 
connection in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

4.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









